DISSENTING OPINION.
NORTONI, J.
I am unable to accept the views of my associates in this case and therefore decline to concur in the opinion of the court. The case presents itself *79to my mind, first, as one in which the plaintiff was culpably negligent, and second, I am not convinced that the record disclosed plaintiff’s injury to be attributable to the negligence of defendant. In truth, it seems to me as though his injury is solely the result of his own careless conduct in stepping off of a moving car on the very brink of a precipice forty-two feet in height. The evidence shows the plaintiff to be a boy twelve years of age. He was possessed of average intelligence. His testimony discloses him to be bright and alert. He said he was reared in the vicinity of Creve Coeur Lake, which is situated about sixteen miles west of the city of St. Louis, and had attended school for several months prior to his injury at a schoolhouse located about one-fourth of a mile from the place where he was precipitated over the precipice, by jumping off of a moving car. He testified that he had often seen persons getting on and off moving street cars in the city of St. Louis; that he had also observed brakemen getting off and on moving trains. Having been reared in this locality, which is permeated with electric railroads, it goes without saying that he was entirely familiar with the operation of cars of the kind in question and the necessary dangers incident thereto. As to the place where he was injured; that is, where he fell over the precipice down onto the Colorado Railroad right of way; he was familiar with this too. This was a point where the Creve Coeur Lake electric line, running east and west, by means of a trestle, crosses the Colorado steam railroad, which runs north and south. Plaintiff testified he had attended a school at a schoolhouse one-fourth of a mile south of this crossing for three months before his injury. At another place in his examination it appears he had attended school there for several months altogether. He testified he had gotten on and off the cars at this identical passenger platform four or five times recently prior to the day he was injured. It is certain, therefore, that he *80knew the situation and its surroundings. It appears in the evidence the platform erected by the defendant company for the purpose of receiving and discharging passengers was about six feet four inches in width, and extended along the south side of its tracks immediately adjacent to its trestle over the Colorado railroad for some considerable distance. One witness stated this platform was twenty-six feet and another, that it was forty-eight feet in length. Probably the latter is correct. Defendant’s car line at this point is situated on top of a high embankment at an elevation of forty-two feet above the Colorado railroad tracks, which are on the surface. By attention to the evidence and certain photographs introduced and on file in the case, it appears that the defendant’s tracks crossed over and above the Colorado tracks by means of a trestle work forty-two feet above the tracks of the Colorado railroad. Defendant’s platform for the reception and discharge of passengers there, abutted this trestle work, and the east end of the platform was the immediate top of the precipice. Plaintiff having boarded the car at Creve Coeur Lake, some three miles west of the Colorado crossing, requested the conductor to stop the car at that point and permit him to alight. The conductor said he would do so, and thereafter took a seat in the car and became engaged in reading a newspaper. There seems to have been no other passengers on the car. When the car came within a short distance of the Colorado crossing, plaintiff saw the conductor seated reading the paper, and without further calling his attention to his' desire to alight, went out upon the back platform and stood upon the step. At this time the car was about one-half a block west of the platform and Avas moving toward St. Louis, so plaintiff says, “pretty SAvift.” At the time it reached the west end of the platform, it Avas maintaining a rate of speed at which the plaintiff did not care to venture to alight. It appears the car continued going eastward faster than *81a man’s walk, or equivalent to a slow run, until the rear steps thereof on which plaintiff stood, was within three feet of the east end of the platform; or in other words, within three feet of the brink of the precipice, then the plaintiff alighted therefrom, at which time, while he was in the act of alighting, the speed was accelerated again, causing his stumble and consequent somersault over the brink of the precipice to the Colorado right of way below.
Now, first, with respect to defendant’s negligence. It may be stated as a proposition of law generally true that the courts will not declare a person guilty of negligence as a matter of law in alighting from a slowly moving street car on a level street, or where the surroundings are reasonably safe and secure for the purpose. This doctrine obtains with respect to cases where the car is approaching a usual stopping place and slowing down as though it were going to make a stop, for such amounts to an invitation to the passenger to prepare to alight, and at the same time, operates as an assurance that the speed will not be accelerated, at least, until the stopping place is reached. [Dawson v. Transit Company, 102 Mo. App. 277, 76 S. W. 689.] The evidence in this record presents no such case, however, for here, instead of the speed of the car being accelerated after the car slowed down and while approaching the stopping place, the acceleration of speed occurred -when the car was actually leaving it. By attending to the facts and situation disclosed, it appears at the time plaintiff stepped off the rear platform of the car, that at least four-fifths of the body of the car had then passed to and. was actually upon the trestle work, forty-two feet above the Colorado railroad tracks. Now, a boy twelve years of age, and every other person of average intelligence, knows full well that street cars do not stop on trestles forty-two feet above the earth and discharge passengers. It appears, therefore, the plaintiff knew that instead of *82the car approaching the stopping place at the time its speed was accelerated, it was actually going forward therefrom, and it is undoubtedly the law that negligence cannot be attributed to the defendant for accelerating the speed of its car when leaving a stopping place unless its servants in charge of the car actually knew the passenger was then about to alight. There is no evidence whatever in this case that either the conductor or motorman knew the plaintiff was about to alight at that time [Armstrong v. Railway, 55 N. Y. Supp. 498; Outen v. Railway, 94 Ga. 662.]
It is true the conductor was reading a newspaper and had evidently forgotten the plaintiff’s request, made two miles back, to stop the car. This was no doubt carelessness on his part. However that may be, it is not one of the acts of negligence alleged in the petition and relied upon for recovery, although it is mentioned therein as a matter of inducement. That such is not relied upon as a ground of recovery is manifest from the petition. (See-also page seven of the brief of counsel for plaintiff, which discloses that no such ground is contended for by the argument here.) Be this as it may, the proposition to the effect that defendant was not negligent in accelerating the speed of the car upon leaving the stopping place, unless its servants knew the plaintiff was engaged in the act of alighting, is entirely sound. Of course this doctrine would not obtain with equal force had the plaintiff stepped off the oar while it was slowly approaching the stopping place.
To recur to plaintiff’s contributory negligence. The evidence is that although entirely familiar with the situation, having gone to school for several months within one-fourth of a mile therefrom, having gotten on and off the cars four or five times at the identical place in question, and being possessed with full knowledge of the precipice, forty-two feet in height, the plaintiff, a boy of twelve years, possessed of average intelligence, ac*83tive and alert, stepped off of a moving car within three feet of the end of the platform, and was thereby hurled over the brink of the precipice and injured. It is indeed true the law makes allowance for the thoughtlessness of youth. It does not hold him necessarily irresponsible, however. In a case in which the conduct of a boy only nine years of age was involved, our Supreme Court said: “To the extent that a child has knowledge and understanding of danger, or where it is of such a nature as to he obvious to even one of his years, he is in legal duty to avoid it.” [Ridenhour v. K. C. Cable Co., 102 Mo. 270, 287, 13 S. W. 889, 14 S. W. 760.] This language was quoted approvingly and italicized by Judge Gantt in Spillane v. Mo. Pac. Ry. Co., 135 Mo. 414, 425, 37 S. W. 198.
In the Spillane case, a boy nine years and four months of age was injured while drawing a small piece of ice across a railroad track with a twine string. One end of the string was tied around his wrist and the other end around the ice. The boy was on one side of the track and the ice on the other. A passing locomotive became entangled in the string, jerked the boy against it, and occasioned his injury. The question arose as to whether or not it was the duty of a boy of that age to look and .listen, as is the duty of an adult person when going about the tracks. The argument advanced was that his duty in this respect should be ascertained solely with reference to the standard of care exercised by a boy of like intelligence, experience and capacity. It appearing from the evidence that the boy was familiar with the railroad and the operation of trains, having been about there frequently and quite intelligent, the court adjudged the same rule should be applied to him with respect to such obvious dangers as would apply to one sui juris. To compare the facts in judgment in the Spillane case to the facts in judgment in the present case, touching the matter of obvious dangers; it seems *84the act of stepping off of a car moving faster than a man’s walk, on the very brink of a high precipice, is fraught with dangers equal and as obvious as the act of being on one side, of a railroad track, with one end of a piece of twine tied to one’s wrist and the other end made fast to a small piece of ice, while a locomotive is passing over the track. One Avould naturally expect the twine to break or be cut in twain by the locomotive wheels before entailing injury; whereas even a boy of twelve knows the momentum incident to moving bodies. The rides, the runs, the jumps of daily life are a constant. school of experience in this behalf.
In Payne v. C. & A. Ry. Co., 136 Mo. 562, 585, 586, 38 S. W. 308, our Supreme Court held that a bright, intelligent negro boy, possessed of a good mind, sight and hearing, who attempted to cross the track in front of an approaching train, Avas guilty of negligence as a matter of law, and predicated the doctrine upon the proposition that with respect to such obvious dangers, such an infant should be held “to the same responsibility as is possessed by and recognized in an adult.”
The same doctrine is vigorously asserted in Graney v. Railway, 157 Mo. 666, 679. In the Graney case, a small boy, familiar Avith railroads, etc., standing within three feet of a passing freight train, was thrown doAvn and under the wheels by means of the current of air incident thereto. To compare the case in judgment Avith the Graney case; it seems the act of stepping off a moving car Avithin three feet of the brink of a precipice, inheres Avith dangers much more obvious to either boy or man than the most usual and daily occurrence of standing Avithin three feet of a passing train. The doctrine of those cases has been recently reviewed and approved by the court of last resort in Walker v. Railroad, 193 Mo. 453, 481, 482. Although the learned judge giving the opinion in that case reluctantly subscribed to the doctrine, he recognized it as authority and stated it to be *85the law of this State. And it may be said that the principal case relied upon and quoted from by Judge Bland in the majority opinion of the court in the case now under advisement, declares a boy, twelve years of age, who was injured while asleep on the depot platform near the track, to be guilty of negligence as a matter of law. His recovery was permitted in that instance only upon the doctrine of the last clear chance, it appearing, that his injury could have been averted by the exercise of ordinary care on the part of the locomotive engineer. [Mann v. Railroad Co., 123 Mo. App. 486, 492.]
Plaintiff in this case was entirely familiar with the situation. He admits in his testimony that he knew the precipice was there, etc., etc., yet he stepped off from a moving car within three feet of the brink. Under such circumstances, it seems to me the danger was as obvious to a reasonably intelligent boy of twelve years as it would have been to the average adult. If the cases above cited are the law of this state, then the plaintiff’s conduct with respect to the obvious danger which confronted him, must be ascertained with respect to the rule applicable to those persons who are sui juris.
Entertaining this view, I respectfully dissent from the opinion of the court.
I deem the judgment of the court in this case to be in direct conflict with the cases of Spillane v. Railroad, 135 Mo. 414; Payne v. Railroad, 136 Mo. 516; Graney v. Railroad, 157 Mo. 666; Walker v. Railroad, 193 Mo. 453, and other cases asserting the same doctrine hereinbefore cited, and respectfully ask that the case be certified to the Supreme Court for final determination.